DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Amendments and Remarks filed on the 12th day of November, 2020. Currently claims 1-5, and 9-13 are pending. Claims 6-8, 14-19, and 21-26 have been withdrawn. No claims are allowed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160110801 to Steelberg et al. (hereinafter Steelberg) in view of U.S. Patent Application Publication No. 20160378082 to Fisher et al. (hereinafter Fisher).
Referring to Claim 1, Steelberg discloses a central service infrastructure including at least one digital processing device utilizing digital camera related data gathered from each of a plurality of premises (see Steelberg: Abstract, and ¶ 27-28, 30, and 34-36; Examiner notes that the language directed towards the digital camera is further addressed below), the central service infrastructure comprising: 
a first interface communicatively coupled to at least one digital communication network and configured to receive of the digital camera related data from a plurality of electronic devices located within the plurality of premises
Specifically, Steelberg discloses a system and method that provides an interface for users to input information regarding a home via various devices and the system storing the home specific data within the server system (see at least Steelberg: Abstract, ¶ 27-28, 33, 34-36, 41, 44-46 and 53). Examiner notes that Steelberg provides a user interface to input information and for the system to gather and collect the information from a plurality of electronic devices which discloses the claimed limitation. Steelberg further discloses the system comprises of a digital signal processor for processing and transmitting digital images and phots that a captured by the disclosed systems (see at least ¶ 30 and 35).
Steelberg discloses the system collects and utilizes camera related data (photos and images) in order to identify items that require service (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57).
Steelberg further discloses the system tracking and monitoring the information regarding each home (see at least Steelberg: ¶ 26). 
digital camera (further addressed below. 
a second interface configured to assist a plurality of third parties in identifying sales contacts via the at least one digital communication network, each of the plurality of third parties providing a premises related service
Specifically, Steelberg discloses an interface that is configured to assist a plurality of third parties (service providers) in identifying sales contacts such as jobs needed by customer users and homes monitored by the system (see at least Steelberg: Abstract, ¶ 37-40, 46-49, 52, and 56-57). Steelberg notes that the “service providers” defined in the Steelberg reference provide premises related services and each service provider is only able to bid on specific required services in which they specialize. .
Steelberg further discloses the system facilitating the arrangement of services from third party service providers (see at least Steelberg: ¶ 40 and 48).
Steelberg further discloses the system comprises of a digital signal processor for processing and transmitting digital images and phots that a captured by the disclosed systems (see at least ¶ 30 and 35).
Steelberg discloses the system collects and utilizes camera related data (photos and images) in order to identify items that require service (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57).
Steelberg further discloses the system tracking and monitoring the information regarding each home (see at least Steelberg: ¶ 26). 
a processor configured to extract service indications from the digital camera related data to identify of the sales contacts and to digitally transmit the service indications to third party computers via the second interface by
retrieving from memory a plurality of digital camera related data files corresponding to a selected component of a selected premises, the plurality of digital camera related data files corresponding to digital images captured at differing times; 
processing the plurality of digital camera related data files to determine changes in the selected component of the premises over time; 
determining, based upon the processing, that the selected component requires service; and 
selecting, based upon the determining the plurality of third parties providing the premises related service 
Specifically, Steelberg discloses providing a computer system that includes a processor, databases, server, input/output devices, etc., capable of implementing the method a extracting service indications from camera related data (photos and images) to support the identification of sales contacts (needed services) which discloses a processor configured to extract service indications from the digital camera related data to identify of the sales contacts and to digitally transmit the service indications to third party computers via the second interface (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57). Steelberg further discloses the system facilitating the arrangement of services from third party service providers (see at least Steelberg: ¶ 40 and 47-48). 
Steelberg further discloses retrieving from memory a plurality of digital camera related data files corresponding to a selected component of a selected premises, the plurality of digital camera related data files corresponding to digital images captured at differing times and processing the plurality of digital camera related data files to determine changes in the selected component of the premises over time in that the system in Steelberg determines changes over time in the various inventory of appliances associated to the specific user in order to determine and facilitate maintenance or service on that specific item based on captured updated photos (see at least Steelberg: ¶ 36).
Steelberg further discloses determining, based upon the processing, that the selected component requires service and selecting, based upon the determining the plurality of third parties providing the premises related service in that the system in Steelberg system determines that a service or maintenance is required for a specific unit and then proffers or passes the information to a third party service provider or inspector to complete the maintenance (see at least Steelberg: ¶ 47-48). 
Steelberg fails to explicitly state that the system uses a digital camera. 
However, Fisher, which like Steelberg, talks about a system for managing networked household appliances and specifically it talks about the camera system used to capture images comprising of a digital camera (see at least Fisher: ¶ 32 and 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a digital camera to gather information for maintenance purposes and transmitting the information to a server (as disclosed by Fisher) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by Steelberg). One of ordinary skill in the art would have been motivated to incorporate the feature of using a digital 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a digital camera to gather information for maintenance purposes and transmitting the information to a server (as disclosed by Fisher) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by Steelberg), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using a digital camera to gather information for maintenance purposes and transmitting the information to a server into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement). See also MPEP § 2143(I)(A).
Referring to Claim 5, the combination of Steelberg and Fisher teaches the central service infrastructure of claim 1, wherein the second interface provides bidding support that allows for competition between a first of the plurality of third parties and a second of the plurality of third parties.
Specifically, Steelberg discloses a computerized system that allows various users such as customer of services and goods, and service providers to access information related to homes (premises) stored in the system and the service provides are able to bid for the specific service item related to their specialty (see at least Steelberg: Abstract, ¶ 47-49, 51-52, and 55-56).

Referring to Claim 9, the combination of Steelberg and Fisher teaches the central service infrastructure of claim 1, wherein the camera related data comprising mapping data.
Specifically, Steelberg discloses receiving home specific information in form of images and the images comprising of mapping data (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57).

Referring to Claim 10, the combination of Steelberg and Fisher teaches the central service infrastructure of claim 1, wherein the camera related data comprising dimension data.
Specifically, Steelberg discloses receiving home specific information in form of images and the images comprising of dimension data (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57).

Referring to Claim 11, the combination of Steelberg and Fisher teaches the central service infrastructure of claim 10, wherein the dimension data supports a first of the plurality of third parties in constructing a sales offer.

Steelberg further discloses the system facilitating the arrangement of services from third party service providers (see at least Steelberg: ¶ 40 and 48).

Referring to Claim 13, the combination of Steelberg and Fisher teaches the central service infrastructure of claim 1, including wherein the extraction of the service indications comprises a current condition characteristic (see at least Steelberg: ¶ 34). 

Claim 2-3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160110801 to Steelberg et al. (hereinafter Steelberg) in view of U.S. Patent Application Publication No. 20160378082 to Fisher et al. (hereinafter Fisher) in view of U.S. Patent Application Publication No. 20160278599 to Seo et al. (hereinafter Seo).
Referring to Claim 2, the combination of Steelberg and Fisher teaches the central service infrastructure of claim 1, wherein the system receives information from a device such as a processing unit connected to the home.
Specifically, Steelberg discloses a system and method that provides an interface for users to input information regarding a home via various devices and the system storing the home 
Steelberg discloses the system collects and utilizes camera related data (photos and images) in order to identify items that require service (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57).
Examiner notes that while the combination of Steelberg and Fisher discloses the system being able to receive home specific information from a plethora of devices, it does not state that one of the devices is a robotic device. 
However, Seo teaches that it is well known in the home maintenance and housekeeping industry to use robot devices to monitor the condition and current state of specific buildings, structures, homes, etc. (see at least Seo: Abstract, ¶ 10-14, 33-35, 37-38, 40, 42-46, 56-60, 67-72, 82-86, 93-104, 108-115, 137-184, and 199-204). Examiner notes that Seo teaches that the robot monitors the condition of specific areas based off stored images and images taken by the robot device itself, then the robot actuates a repair or maintenance order on that specific area if required (see at least Seo: Abstract, ¶ 12-14, 41-43, 67, 76, 131, 138, 141-148, 152, 155-162, 168-170, 175-177, 180-191, and 194-198). 
Seo further teaches the robot cleaner transmits the information to a server system to be accessed by the user of the system (see at least Seo: Abstract, ¶ 12, 14, 39-42, 111, 114-115, 119-120, 138, 145, 147, 160, 182-183, and 201-203). 
Examiner notes that the Steelberg reference discusses a system that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a robotic device to gather information for maintenance purposes and transmitting the information to a server (as disclosed by Seo) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by the combination of Steelberg and Fisher). One of ordinary skill in the art would have been motivated to incorporate the feature of using a robotic device to gather information for maintenance purposes and transmitting the information to a server because it would generate cleaning status information and having a robot cleaner determine and transmit cleaning status information (see Seo ¶ 105).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a robotic device to gather information for maintenance purposes and transmitting the information to a server (as disclosed by Seo) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by the combination of Steelberg and Fisher), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using a robotic device to gather information for maintenance purposes and transmitting the information to a server into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement). See also MPEP § 2143(I)(A).

Referring to Claim 3, the combination of Steelberg, Fisher, and Seo teaches the central service infrastructure of claim 2, including wherein the robotic device comprises a vacuuming robot (see at least Seo: ¶ 45-47, 50-51, 55, 60-61, 86-87, and 103). 

Referring to Claim 12, the combination of Steelberg and Fisher teaches the central service infrastructure in claim 1 and mobile electronic device of claim 14; 
Examiner notes that the Steelberg reference discloses that the system collects, analyzes and accesses data associated to a home (see at least Steelberg: ¶ 25). Specifically, Steelberg discloses providing a computer system that includes a processor, databases, server, input/output devices, etc., capable of implementing the method a extracting service indications from camera related data (photos and images) to support the identification of sales contacts (needed services) extracting service indications using camera related data. However, Steelberg does not stat that the extraction of service indications comprises a comparison with historical images. 
Seo, which discusses a method and system for identifying service indications, teaches it is known to compare stored images with current images taken by the robot device in order to identify service indications (see at least Seo: ¶ 75, 95, 103, 145, 157-159, 169, 175, 177, 180, 183-184, and 197). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing stored images with recent or current images to identify service indications (as disclosed by Seo) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by the combination of Steelberg and Fisher). One of ordinary skill in the art would have been motivated to incorporate the feature of comparing stored images with recent or current images to identify service indications because it would generate cleaning status information and having a robot cleaner determine and transmit cleaning status information (see Seo ¶ 105).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing stored images with recent or current images to identify service indications (as disclosed by Seo) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of comparing stored images with recent or current images to identify service indications into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement). See also MPEP § 2143(I)(A).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent Application Publication No. 20160378082 to Fisher et al. (hereinafter Fisher) in view of U.S. Patent Application Publication No. 20160278599 to Seo et al. (hereinafter Seo) in view of U.S. Patent Application Publication No. 20110166701 to Thacher et al. (hereinafter Thacher).
Referring to Claim 4, Examiner notes that while the combination of Steelberg, Fisher, and Seo teaches a system that incorporates a mobile robotic device when monitoring and managing cleaning actions related to a property, it fails to state that the robotic device is an outdoor robot.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a mowing robot to manage and maintain upkeep of a property (as disclosed by Thacher) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement using a robotic device to gather information for maintenance purposes and transmitting the information to a server (as disclosed by the combination of Steelberg, Fisher, and Seo). One of ordinary skill in the art would have been motivated to incorporate the feature of using a mowing robot to manage and maintain upkeep of a property because it would save people time and effort (see Thacher: ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a mowing robot to manage and maintain upkeep of a property (as disclosed by Thacher) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement using a robotic device to gather information for maintenance purposes and transmitting the information to a server (as disclosed by the combination of Steelberg, Fisher, and Seo), because the claimed invention is merely a simple arrangement of old elements, with See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using a mowing robot to manage and maintain upkeep of a property into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement using a robotic device to gather information for maintenance purposes and transmitting the information to a server). See also MPEP § 2143(I)(A).

Response to Arguments
Examiner notes that the claim objection has been withdrawn in consideration of the submitted amendments. 
Examiner notes that the rejection of the claims under 35 USC 101 has been withdrawn in view of recent training and guidance provided by the Patent Office. Applicant has not submitted any arguments to convince the Examiner of withdrawing the rejection. The rejection is withdrawn solely based on the guidance of the Patent Office and recent training. 
Applicant’s arguments with respect to claim(s) under both 35 USC 102 (a)(2) and 35 USC 103 have been considered but are moot because the new ground of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to all rejections made towards the dependent claims have been considered but are not persuasive. Examiner asserts that the applicant's arguments are directed solely to amended claim language to the independent claim that has been addressed above in the new references applied in the rejection. Therefore, the rejections are maintained.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael Young/Examiner, Art Unit 3689